Case 1:17-cv-24624-MGC Document 177 Entered on FLSD Docket 05/31/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 17-24624-Civ-COOKE/GOODMAN

   SECURITIES AND EXCHANGE
   COMMISSION,

           Plaintiff,

   vs.

   ROBERT H. SHAPIRO, et al.,
   ______________________________/
                  ORDER GRANTING PLAINTIFF’S MOTION FOR
            CREATION OF FAIR FUND AND FOR TRANSFER OF PAYMENTS
         TO THE WOODBRIDGE BANKRUPTCY ESTATE’S LIQUIDATION TRUST
           THIS MATTER is before the Court on Plaintiff’s Motion for Creation of Fair Fund
   and for Transfer of Payments to the Woodbridge Bankruptcy Estate’s Liquidation Trust (D.E.
   174). The Court having carefully reviewed the Motion, the record and the relevant legal
   authorities, it is hereby ORDERED and ADJUDGED as follows:
           1.      Plaintiff’s Motion for Creation of Fair Fund and for Transfer of Payments to
   the Woodbridge Bankruptcy Estate’s Liquidation Trust (D.E. 174) is GRANTED.
           2.      A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley
   Act of 2002, as amended by the Dodd-Frank Act of 2010 (15 U.S.C. §7246(a)), from the funds
   deposited with the Commission pursuant to the Defendants’ and Relief Defendants’
   respective Final Judgments in this matter, plus interest earned on those funds (the “Fund”).
           3.      The funds deposited with the Commission in this matter will be transferred to
   the Liquidation Trust created by the Chapter 11 Bankruptcy Plan in the In Re Woodbridge
   Group of Companies, LLC, et al., Case No. 17-12560-KJC (D. Del.) (Jointly Administered)
   (“Bankruptcy Case”) bankruptcy proceeding, to be distributed in accordance with the
   Liquidation Plan approved by the Court in the Bankruptcy Case (D.E. 2903) (“Liquidation
   Plan”).
           4.      The funds transferred by the Commission to the Liquidation Trust may be used
   to reimburse a pro rata share of the Liquidation Trust’s expenses of administering the
   distribution. Absent further order by this Court, the transferred Fair Fund shall not be used to

                                                  1
Case 1:17-cv-24624-MGC Document 177 Entered on FLSD Docket 05/31/2019 Page 2 of 2



   pay attorney’s fees or the hourly fees of Liquidation Trustee Michael Goldberg, Esq.
   (“Liquidation Trustee”). The Liquidation Trustee shall distribute the transferred Fund, less
   permitted expenses, to those entitled to a distribution under the Liquidation Plan as
   determined by the Liquidation Trustee. At the conclusion of the final distribution, the
   Liquidation Trustee shall file a report with the Court and also submit the same to the
   Commission staff. The report shall include, among other things, a final accounting of all
   monies received, earned, spent and distributed in connection with any administration of the
   Liquidation Plan.
          DONE and ORDERED in chambers, at Miami, Florida, this 31st day of May 2019.




   Copies furnished to:
   Jonathan Goodman, Magistrate Judge
   Counsel of record




                                                2
